            Case 1:18-cr-00488-LTS Document 76 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. 18 CR 488

JESSE RODRIGUEZ,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER


                 The Court received a letter request from counsel for defendant Jesse Rodriguez

(“Mr. Rodriguez”) requesting that the Court order that: 1) the United States Marshals Service

(“USMS”) and Bureau of Prisons (“BOP”) must notify defense counsel if Mr. Rodriguez’s

location changes from the Windsor Park Nursing home in Queens, New York; 2) USMS and

BOP must notify defense counsel if there is any material change in Mr. Rodriguez’s health, or if

he tests positive for COVID-19; 3) that Mr. Rodriguez be allowed recurring calls with his wife

on Monday, Wednesday, and Friday every week; and, 4) that USMS accept a prepaid cell phone

call for the purpose of facilitating Mr. Rodriguez’s calls with his wife. (See docket entry no. 75.)

                 The Court has conferred with USMS regarding the feasibility of defense counsel’s

requests. Accordingly, the Court orders the following:

                 1. USMS and BOP must notify the Government promptly if there is any material

                      change in Mr. Rodriguez’ health (including any positive test for COVID-19)

                      or change of his location. The Government is directed to inform defense

                      counsel of the information as soon as feasible.




RODRIGUEZ - ORDER                                          VERSION APRIL 27, 2020                  1
         Case 1:18-cr-00488-LTS Document 76 Filed 04/27/20 Page 2 of 2



              2. Mr. Rodriguez shall be allowed recurring calls with his wife on Monday,

                    Wednesday, and Friday every week at 3:00 p.m.;

              3. USMS shall accept a prepaid cell phone call for the purpose of facilitating Mr.

                    Rodriguez’s recurring calls with his wife. The cell phone must remain with

                    designated USMS personnel at all times when it is not in use. On Mondays,

                    Wednesdays, and Fridays at 3:00 p.m., a USMS official will dial Mr.

                    Rodriguez’s wife’s telephone number on the cell phone, and then hand Mr.

                    Rodriguez the phone for a duration of 20 minutes. Mr. Rodriguez shall only

                    use the cell phone to speak to speak to his wife, and no one else.

              This order resolves docket entry nos. 74 and 75.




              SO ORDERED.

Dated: New York, New York
       April 27, 2020



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




RODRIGUEZ - ORDER                                 VERSION APRIL 27, 2020                         2
